Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Maurice R. Franks, and the report and recommendation of the hearing committee,
IT IS ORDERED that respondent's claim of inability to defend be and it hereby is denied as invalid. See Supreme Court Rule XIX, § 22(C)(3).
IT IS FURTHER ORDERED that Maurice R. Franks, Louisiana Bar Roll number 8525, be and he hereby is reinstated to active status from interim disability inactive status. This order shall be effective immediately.
*301FOR THE COURT:
/s/
JUSTICE, SUPREME COURT OF LOUISIANA